DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 	Claims 1, 6-11, 15-35, are pending and being examined.

Response to Amendment
The previous objection of Claim 10, 15, 16, and 17, under 37 CFR 1.75 as being a substantial duplicate of claims 1, 6, 7, 8 are withdrawn in light of the amendments.
The previous objection of Claim 28, under 37 CFR 1.75 as being a substantial duplicate of claim 1 is withdrawn in light of the amendments.
The previous rejection of Claims 2, and 3, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is/are withdrawn in light of the Applicant’s amendments.

Claim Objections
Claims 22, 23, 24, and 25, are objected to because of the following informalities:  
Claims 22-25 all recite a viscosity unit “Pa/s”. This appears to be a typographical error for “Pa*s” or also known as Pascal as shown in para 50 of the Applicant’s US publication.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,630,963 A to Wyman.

Regarding claim 26 and 27, Wyman teaches a composition comprising a reaction product of a hydroxyl terminated polyether polyol and an organic polyisocyanate (See abstract) and specifically, the composition can be pumped at a flow rate of 60 gallons per minute or 14 gpm (col 9, ln 40 to col 10, ln 15), which meets the claimed flowability rate.

Claim(s) 1, 6-9, 22-27, and 30-35, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0148524 A1 to Watanabe et al. (hereinafter Watanabe).

Regarding claims 1, 6-9, 22-27, and 30-35, Watanabe teaches a polyurethane composition comprising 20 parts of polyetherpolyol based on PO and EO (OH number 56, OH eq wt=1001 g/eq), 50 parts of polyetherpolyol based on glycerin, PO and EO (OH number 56, OH eq wt=1001 g/eq), 30 parts of diethylene glycol (106 g/mol, OH eq wt=53g/eq), 30 parts of a flame retardant, 5.0 parts of a silicon surfactant (i.e. foam stabilizer), 6.0 parts of a catalyst, 40.0 parts of water, and a polyisocyanate, polyMDI (NCO content 31 wt%, NCO eq about 135 g/NCO eq). (See Table 1, para 63-76 and 89). The above DEG meets the chain extender, the above polyols meet the claimed more than two hydroxyl polyethers,  the above polyMDI meets the claimed aromatic cyanate. The above polyisocyanate is used in a NCO Index amount of 57 (NCO/OH x 100), (Table 1, para 89), which correlates to a polyurethane index of 0.57 and meets the polyurethane index cited in the claims.
The above NCO Index amount of 57 correlates to about 43.9 g of the polyisocyanate and a total composition amount of 224.9, and further correlates to 31.1 wt% of polyols, 13.3 wt% of DEG, 2 wt% of surfactant, and 19.5 wt% of polyisocyanate.
Watanabe is silent regarding the spike withdrawal resistance ratio (SWR), viscosity/shear rate, flowability, and final hardness properties cited in claims 22-27 and 30-35.
However, Watanabe teaches a substantially identical composition, specifically the same mixture of mixture of polyether 2-3 functional polyols cited by Applicant’s specification, the same DEG chain extender cited in the Applicant’s example and specification, the same pMDI cited the Applicant’s example, the same polyurethane index, all within the claimed wt% ranges. Furthermore, Applicant cites in para 33 and 35-36 and Tables 2-7 of their specification that it is the amount of DEG chain extender that gives the viscosity, (i.e. flowability), SWR, and hardness properties, and in para 54-55 of their specification the polyurethane index gives the holding power, resistance, moisture and curing properties (i.e. final hardness).
Thus, one skilled in the art would have a reasonable expectation for the above polyurethane formulation of Watanabe to have the claimed SWR, viscosity, flowability, and final hardness properties because the polyurethane formulation of Watanabe is substantially identical to the claimed invention, specifically the same mixture of mixture of polyether 2-3 functional polyols cited by Applicant’s specification, the same diethylene glycol chain extender cited in the Applicant’s example and specification, the same pMDI cited the Applicant’s example, the same polyurethane index, all within the claimed wt% ranges, and the Applicant cites in para 33 and 35-36 and Tables 2-7 of their specification that it is the amount of DEG chain extender that gives the viscosity, (i.e. flowability), SWR, and hardness properties, and in para 54-55 of their specification the polyurethane index gives the holding power, resistance, moisture and curing properties. “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 6-11, and 15-35, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/189045 A1 in which US 2017/0136711 A1 to Zhou et al. is used as the US equivalent. (hereinafter Zhou).

Regarding claims 1, 6-11, 15-17, and 28-29, Zhou teaches a polyurethane insulating rigid foam comprising an A component comprising 50.25 parts of polyetherpolyol based on PO and EO (OH number 35, OH eq wt=1602 g/eq), 25 parts of polyetherpolyol based on PO and EO (OH number 390, OH eq wt=144 g/eq), 5 parts of polyetherpolyol based on PO (OH number 400, OH eq wt=140 g/eq), 18 parts of diethylene glycol (106 g/mol, OH eq wt=53g/eq), 0.25 of amine catalyst, and 1.5 parts of a water absorber and a B component with 100 parts of polyMDI (NCO content 31 wt%, NCO eq about 135 g/NCO eq). (See Table 1, para 55-64). The above DEG meets the chain extender, the above three polyols meet the claimed more than two hydroxyl polyethers, and the above polyMDI meets the claimed aromatic cyanate. The above thus meets the chain extender, polyol, and isocyanate compound cited in claims 1-3, 6-11, 15-17, and 28-29. The above 80.25 total amount of polyols correlates to 40.1 wt% of polyols in the composition and meets the polyol wt% range cited in claims 1, 10, 22, 24, 28, and 30. 
Using the above amounts if there is 1-20 wt% of DEG in the resin component A of Table 1, this correlates to about 1-20 parts of DEG, or a NCO eq/OH eq ratio of 0.74/(0.26-0.64) = 2.84-1.17. Zhou further teaches the polyurethane index of (NCO groups/OH groups) x 100, is preferable 90-120 (para 46), which correlates to 0.90-1.2 (NCO eq/OH eq) which is within and meets the claimed the polyurethane index.
Zhou also teaches 0.05-2 wt% of catalyst can be used, wherein the catalyst can be organic metal compounds (para 27-28), which meets the organometallic catalyst cited in claim 10. Zhou further teaches such as clay, cellulose, polyamide, and silicates can be added in an amount of 0.5-30 wt% of the composition (para 32 and 35), which meet the claimed rheological modifiers of claim 28 as cited in para 39 of the Applicant’s US publication. The above also overlaps and meets the claimed amounts. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	
Zhou further teaches the above chain extender (i.e. DEG) is used in an amount 1-20 wt% of the chain extender based on the total weight of (b) the polyols and (c) chain extenders (para 25), which overlaps and meets the claimed amounts cited in claim 1-3, and 10. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	

Regarding claims 18-21, as cited above and incorporate herein, Zhou teaches the polyurethane formulation with the amounts of polyol, diethylene glycol, and isocyanate compound, and has the polyurethane index.
Zhou further teaches the polyurethane can have a water absorber additive such as aluminosilicates (i.e. zeolites or “molecular sieve”) in an amount of greater than 1 part by weight per total weight of compounds (b) and (c) (para 36-38), which overlaps and meets claimed amounts cited in claim 18-20. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Regarding claims 22-27, and 30-35, as cited above and incorporate herein, Zhou teaches the polyurethane formulation with the amounts of polyol, diethylene glycol, and isocyanate compound, and has the polyurethane index, specifically the same mixture of mixture of polyether 2-3 functional polyols cited by Applicant’s specification, the same DEG chain extender cited in the Applicant’s example and specification, the same pMDI cited the Applicant’s example, the same polyurethane index. Zhou further teaches the viscosity of the composition is less than 1000 mPas or preferably 200-400 mPas (para 25), which correlates to less than 0.2 – 0.4 Pas and meets the viscosity of less than 70 Pas cited in claims 22-25.
Zhou is silent regarding the spike withdrawal resistance ratio (SWR), flowability, and hardness properties.
However, Zhou teaches a substantially identical composition, specifically the same mixture of mixture of polyether 2-3 functional polyols cited by Applicant’s specification, the same DEG chain extender cited in the Applicant’s example and specification, the same pMDI cited the Applicant’s example, the same polyurethane index. Furthermore, Applicant cites in para 33 and 35-36 and Tables 2-7 of their specification that it is the amount of DEG chain extender that gives the viscosity, (i.e. flowability), SWR, and hardness properties, and in para 54-55 of their specification the polyurethane index gives the holding power, resistance, moisture and curing properties.
Thus, one skilled in the art would have a reasonable expectation for the above polyurethane formulation of Zhou to have the claimed SWR, viscosity, flowability, and hardness properties because the polyurethane formulation of Zhou is substantially identical to the claimed invention, specifically the same mixture of mixture of polyether 2-3 functional polyols cited by Applicant’s specification, the same diethylene glycol chain extender cited in the Applicant’s example and specification, the same pMDI cited the Applicant’s example, the same polyurethane index, and the Applicant cites in para 33 and 35-36 and Tables 2-7 of their specification that it is the amount of DEG chain extender that gives the viscosity, (i.e. flowability), SWR, and hardness properties, and in para 54-55 of their specification the polyurethane index gives the holding power, resistance, moisture and curing properties. “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim(s) 28-29, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0148524 A1 to Watanabe et al. (hereinafter Watanabe).

Regarding claims 28-29, Watanabe teaches a polyurethane composition comprising 20 parts of polyetherpolyol based on PO and EO (OH number 56, OH eq wt=1001 g/eq), 50 parts of polyetherpolyol based on glycerin, PO and EO (OH number 56, OH eq wt=1001 g/eq), 30 parts of diethylene glycol (106 g/mol, OH eq wt=53g/eq), 30 parts of a flame retardant, 5.0 parts of a silicone surfactant (i.e. foam stabilizer), 6.0 parts of a catalyst, 40.0 parts of water, and a polyisocyanate, polyMDI (NCO content 31 wt%, NCO eq about 135 g/NCO eq). (See Table 1, para 63-76 and 89). The above DEG meets the chain extender, the above polyols meet the claimed more than two hydroxyl polyethers,  the above polyMDI meets the claimed aromatic cyanate. The above polyisocyanate is used in a NCO Index amount of 57 (NCO/OH x 100), (Table 1, para 89), which correlates to a polyurethane index of 0.57 and meets the polyurethane index cited in the claims. The above silicone surfactant (i.e. foam stabilizer), can also be used in an amount of 1-10 parts by 100 parts of the polyol compounds (para 47).
Using the above NCO Index amount of 57 correlates to about 43.9 g of the polyisocyanate and a total composition amount of 224.9, with 31.1 wt% of polyol, 13.3 wt% of DEG, and 19.5 wt% of polyisocyanate. If 1-10 parts of silicone surfactant (i.e. foam stabilizer), is used, this correlates to an amount of 0.44-4.44 wt% of surfactant which overlaps and meets the claimed amount cited in clam 28. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Claims 10, 11, and 15-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0148524 A1 to Watanabe et al. (hereinafter Watanabe) and in further view of WO 2015/189045 A1 in which US 2017/0136711 A1 to Zhou et al. is used as the US equivalent. (hereinafter Zhou).

Regarding claims 10, 11, and 15-17, as cited above and incorporated herein, Watanabe teaches the claimed polyol, isocyanate compound and the polyurethane index, as well as the molecular sieve. 
Watanabe further teaches that a catalyst can be used in an amount of 2-10 parts per 100 parts of polyol. (para 44-46).
Watanabe does not explicitly teach the organometallic catalyst cited in claim 10.
However, Zhou teaches a polyurethane insulating rigid foam comprising an A component comprising 50.25 parts of polyetherpolyol based on PO and EO (OH number 35, OH eq wt=1602 g/eq), 25 parts of polyetherpolyol based on PO and EO (OH number 390, OH eq wt=144 g/eq), 5 parts of polyetherpolyol based on PO (OH number 400, OH eq wt=140 g/eq), 18 parts of diethylene glycol (106 g/mol, OH eq wt=53g/eq), 0.25 of amine catalyst, and 1.5 parts of a water absorber and a B component with 100 parts of polyMDI (NCO content 31 wt%, NCO eq about 135 g/NCO eq). (See Table 1, para 55-64). The above is in the same field of polyurethane compositions as cited above in Watanabe.  Zhou also teaches 0.05-2 wt% of catalyst can be used wherein the catalyst can be organic metal compounds (para 27-28), which meets the organometallic catalyst cited in claim 10. Zhou further teaches the organic metal catalyst is an example of a catalyst that would significantly accelerate the reaction of the hydroxyl groups with the polyisocyanates. (para 27). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the organic metal catalyst of Zhou for the catalyst of Watanabe because Zhou teaches the same field of polyurethanes with similar and compatible components and Zhou further teaches the organic metal catalyst is an example of a catalyst that would significantly accelerate the reaction of the hydroxyl groups with the polyisocyanates. (para 27).

Claim(s) 18-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/189045 A1 in which US 2017/0136711 A1 to Zhou et al. is used as the US equivalent. (hereinafter Zhou) and in further view of US 2014/0288198 A1 to Awahara et al. (hereinafter Awahara). 

Regarding claims 18-21, as cited above and incorporated herein, Zhou, teaches the claimed polyol, isocyanate compound and the polyurethane index, as well as the molecular sieve.
Zhou further teaches the polyurethane can have a water absorber additive such as aluminosilicates (i.e. zeolites or “molecular sieve”) in an amount of greater than 1 part by weight per total weight of compounds (b) and (c) (para 36-38), which overlaps and meets claimed amounts cited in claim 18-20. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).
Furthermore, Awahara teaches the same field of polyurethanes comprising a polyol component, an isocyanate component and a dehydrating agent (See abstract), wherein the polyol component and isocyanate component is used with a polyurethane index (NCOeq/OHeq) of 0.85-1.2 (para 56), which is similar and compatible to the teachings of Zhou. Awahara further teaches the dehydrating agent such as molecular sieves can be used in amounts of 0.1-15 wt% (para 57), which overlaps with the claimed amounts. Awahara further teaches the dehydrating agents will have a dehydrating effect (para 59).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the amount of molecular sieves of Awahara for the molecular sieves of Zhou because Awahara teaches the same field of polyurethanes with similar and compatible components and Awahara further teaches the dehydrating agents will have a dehydrating effect (para 59), which is desirable in Zhou (“absorption of water” para 36-38).

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
On page 7-8, the Applicant argues that Zhou does not teach the claimed amount of diethylene glycol (DEG) about 10-15 wt% or the polyol in the amounts of 20-50 wt%. This is not persuasive because Zhou specifically teaches DEG used as a chain extender in their examples (see Table 1), and Zhou further teaches the above chain extender (i.e. DEG) is used in an amount 1-20 wt% of the chain extender based on the total weight of (b) the polyols and (c) chain extenders (para 25), which overlaps and meets the claimed amounts cited in claim 1-3, and 10. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	Zhou also teaches specifically teaches 80.25 total amount of polyols in an example that correlates to 40.1 wt% of polyols in the composition and meets the polyol wt% range.
	On page 8-9, the Applicant argues unexpected good, superior properties as shown by their examples in their specification. This is not persuasive because Applicant has not met their burden in establishing unexpected results, particularly, they do not show the unexpected results compared to the closest prior art. See MPEP 716.02 (a-e). In this case, the Applicant’s examples in their specification does not actually give what is actually used and thus, it is unclear what is giving the good properties. The Applicant’s examples only state, in broad terms of 40-45wt% of a “polyol blend” with 10-15 wt% of one type of chain extender DEG, compared to “commercial comp 2” and “commercial comp 3” at 3-5 wt% and 7-15 wt% of “chain extenders”. It is unclear if in the comparisons comp2 and comp3, if the “chain extenders” are also DEG, such as comparing different amount ranges of DEG. Thus, because the comparison data does not clearly show what is being used in the examples, and/or comparisons, it does not adequately give a comparison to the closest prior art of Zhou (DEG at 1-20 wt%). (See MPEP 716.02(e)).
The claims also do not commensurate in scope to the claims (See MPEP 716.02(d)). In this case, the Applicant has claimed 20-50 wt% of polyol, and 10-15 wt% of chain extender, and at least 5 wt% of moisture scavenger, while the examples of the Applicant are to “40-45 wt% of a polyol blend having a MW of 400-3000), 10-15 wt% of chain extenders having <400 MW diols, less than 1 wt% of surfactant, 1-5 wt% of rheological modifiers, 30-35 wt% of filler, and 7-8 wt% of moisture scavenger.  The Applicant’s claims are either have broader wt% ranges and/or do not include the other components of their examples with good properties. 
Thus, because the Applicant has not shown any actual experimental evidence showing actual components such as comparison data to the closest prior art, and the claims do not commensurate in scope to the examples they do provide, the Applicant has not met their burden in establishing unexpected results.  See MPEP 716.02 (a-e).  
Furthermore, the Office notes that unexpected properties are only pertinent to overcoming an obviousness rejection and are irrelevant to 35 U.S.C. 102 rejections (See MPEP 2131.04) and would not overcome the new 35 U.S.C. 102 rejections of claims 1, 6-9, 22-27, and 30-35, cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766